Civilian pay; job reclassification; equal pay for substantially equal 'work. — Contending that a decision of the Civil Service Commission denying them reclassification to higher grades in the classified Civil Service was arbitrary, capricious and not supported by substantial evidence, plaintiffs, in reliance on the “equal pay for substantially equal work” principle of the Classification Act (5 U.S.C. § 5101), seek judicial review in an effort to be upgraded to match the grades of other employees who are allegedly performing substantially identical duties for a similar organization. After suspension of proceedings in this court, the Civil Service Commission conducted a deák audit of the position to which plaintiffs compare themselves which conclusively demonstrated substantial differences, this conclusion being ultimately concurred in at trial upon termination of the suspension by plaintiffs’ prin*865cipal witness, their long-time superior who had endeavored unsuccessfully to obtain promotions administratively for them. Trial Judge Bernhardt, in a recommended decision filed July 31,1974, concluded that plaintiffs are properly classified to Civil Service Commission standards. This case came before the court on defendant’s motion requesting the court to adopt, as the basis for its judgment in this case, the said recommended decision of Trial Judge Bernhardt, plaintiffs having failed to file a notice of intention to except thereto. Upon consideration thereof and without oral argument, since the court agrees with the decision, the court on November 15, 1974, by order, granted defendant’s motion, adopted said decision as the basis for its judgment in this case, concluded that plaintiffs are not entitled to recover, and dismissed the petition.